            Case 1:19-cv-11229-VEC Document 11 Filed 04/01/20 Page 1 of 1


MEMO ENDORSED                                                                      USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 4/2/2020




                                                                                         April 1, 2020
   VIA ECF
   The Honorable Judge Valerie E. Caproni
   United States District Court Judge
   United States District Court Southern District of New York
   Thurgood Marshall
   United States Courthouse
   40 Foley Square
   New York, NY 10007

                          Re:    Calcano v. Stance, Inc.,
                                 Case No. 19-cv-11229-VEC
   Dear Judge Caproni:


           The undersigned represents Marcos Calcano, on behalf of himself and all other persons
   similarly situated (“Plaintiff”) in the above referenced matter against Stance, Inc., (“Defendant”).
   Due to the COVID-19 emergency, I respectfully request that the Initial Conference scheduled for
   April 17, 2020 at 10:00 AM (Dkt. 10), be adjourned sine die and for Your Honor to grant the
   Defendant an extension of 60 days from today, to answer or otherwise move in this matter.
          I appreciate Your Honor’s consideration during this unprecedented period of time.


                                                                              Respectfully submitted,

                                                                       GOTTLIEB & ASSOCIATES

                                                                           s/ Jeffrey M. Gottlieb, Esq.

                                                                             Jeffrey M. Gottlieb, Esq.
   cc: All counsel of record via ECF           Application GRANTED in part. The initial pretrial
                                               conference is adjourned to June 19, 2020 at 10:00 a.m.
                                               The parties' joint submission is due by June 11, 2020.
                                               Defendant's time to answer or respond to the complaint is
                                               stayed until the date of the IPTC.
                                               SO ORDERED.




                                                                        4/2/2020
                                               HON. VALERIE CAPRONI
                                               UNITED STATES DISTRICT JUDGE
